



COURT OF APPEAL FOR ONTARIO

CITATION: Rana v. Unifund Assurance Company, 2014 ONCA 711

DATE: 20141020

DOCKET: C58392

Epstein, van Rensburg and Benotto JJ.A.

BETWEEN

Kris Rana

Plaintiff (Appellant)

and

Unifund Assurance Company

Defendant (Respondent)

Kris Rana, appearing in person

Evelyn Ten Cate, for the respondent

Heard: September 26, 2014

On appeal from the judgment of Justice
Frances
    P. Kiteley
of the Superior Court of Justice, dated January 23, 2014.

ENDORSEMENT

[1]

The appellant appeals the order requiring her to file a fresh Statement
    of Claim.  She submitted that the motion judge erred in three ways:

1.

by refusing her request to transfer the claim from the Small Claims
    Court to the Superior Court;

2.

by creating a reasonable apprehension of bias; and

3.

by making no order as to costs.

[2]

The motion judge was correct to require a fresh Statement of Claim in
    the Superior Court.  The appellants Small Claims Court Claim was improper
    because it included references to settlement discussions; there were procedural
    issues that were avoided with a fresh claim; and the appellant is not in any
    way prejudiced.  The Court has jurisdiction over its own process and it was
    within the discretion of the motion judge to make the order she did.

[3]

There is nothing in the record to create the apprehension of bias.

[4]

The motion judge is entitled to deference on the issue of costs.  In our
    view, it was appropriate to make no order as to costs.  Therefore, leave to
    appeal costs is granted but the appeal as to costs is dismissed.

[5]

The appeal is dismissed with costs fixed at $5,000 inclusive of
    disbursements and applicable taxes.

Gloria Epstein J.A.

K. van Rensburg J.A.

M.L.
    Benotto J.A.


